Citation Nr: 1026328	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  05-12 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for degenerative 
disc disease of the lumbar spine, including as secondary to 
residuals of a chip fracture of the right ankle. 

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, including as secondary to residuals 
of a chip fracture of the right ankle. 

3.  Entitlement to an increased rating for residuals of a chip 
fracture, right ankle, currently evaluated as 10 percent 
disabling. 

4.  Entitlement to a compensable evaluation for bilateral hearing 
loss. 

5.  Entitlement to a compensable evaluation for scar, right 
elbow. 

6.  Entitlement to a compensable evaluation for residuals of 
malaria.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1973.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2004 rating decision, 
by the St. Petersburg, Florida, Regional Office (RO), which 
denied the Veteran's attempt to reopen the claim for service 
connection for degenerative disc disease of the lumbar spine; 
that rating action also denied the claim for increased ratings 
for residuals of a chip fracture of the right ankle, bilateral 
hearing loss, scar on the right elbow, and malaria.  The Veteran 
perfected a timely appeal to that decision.  

In February 2010, the Veteran testified at a hearing before the 
undersigned, sitting at the RO; a transcript of that hearing is 
of record.  

Regardless of whether the RO has determined that new and material 
evidence has been received sufficient to warrant reopening the 
Veteran's claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine, the Board as the 
final fact finder within VA, must initially determine whether new 
and material evidence has been submitted.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  

In March and April 2010, the Veteran submitted additional 
evidence in support of his claim.  He did not, however, waive his 
right to have the RO initially consider this additional evidence.  
See 38 C.F.R. §§ 20.800, 20.1304 (2009).  But in this decision 
the Board is reopening his claim and remanding it to the RO via 
the Appeals Management Center (AMC) for further development 
before readjudicating the claim on the underlying merits.  
Therefore, the AMC will have the opportunity to consider this 
additional evidence after completing the additional development 
on remand.  

The issues of entitlement to service connection for degenerative 
disc disease of the lumbar spine, increased rating for residuals 
of right ankle fracture, and a compensable evaluation for 
bilateral hearing loss are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  By a rating action in August 1999, the RO denied the 
Veteran's claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine.  The Veteran 
withdrew his appeal in February 2003. 

2.  The evidence received since the August 1999 rating decision 
is new, relevant, and raises a reasonable possibility of 
substantiating the claim of service connection for degenerative 
disc disease of the lumbar spine.  

3.  The Veteran's right elbow scar is asymptomatic and causes no 
limitation of function.   

4.  The Veteran's service-connected malaria is inactive and is 
without residuals such as liver or spleen damage.  


CONCLUSIONS OF LAW

1.  Evidence received since the final August 1999 rating decision 
is new and material; therefore, the Veteran's claim for service 
connection for degenerative disc disease of the lumbar spine is 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2010); 
38 C.F.R. § 3.156(a) (2009).  

2.  The criteria for a compensable evaluation for a right elbow 
scar have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.118, Diagnostic Code 7805 (2009).  

3.  The criteria for a compensable rating for malaria have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.88b, 
Diagnostic Code 6304 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; and to indicate which information and 
evidence VA will obtain and which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  The United States Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in an SOC or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  In a new and material evidence claim, the notice must 
include the evidence and information that is necessary to reopen 
the claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

In this case, VA satisfied its duty to notify by means of letters 
dated in February 2004 and March 2004 from the RO to the Veteran 
which were issued prior to the RO decision in April 2004.  An 
additional letter was issued in April 2005.  Those letters 
informed the Veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties for 
obtaining evidence.  The Veteran was also asked to submit 
evidence and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty 
to notify.  

As to the new and material evidence claim, the Board acknowledges 
that although the VCAA notices provided to the Veteran were not 
fully compliant with Kent v. Nicholson, 20 Vet. App. 1 (2006), 
this is nonprejudicial, i.e., harmless error because the Board is 
reopening all three new and material evidence claims, regardless.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993); Soyini v. Derwinski, 1 Vet. App. 541, 546 (1991).  

Regarding the duty to assist, the Veteran was provided an 
opportunity to submit additional evidence.  It also appears that 
all obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims file, and 
that neither he nor his representative has identified any other 
pertinent evidence not already of record that would need to be 
obtained for a proper disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and argument 
in support of his claim, and to respond to VA notice.

The Board is unaware of any outstanding evidence or information 
that has not already been requested.  The Veteran has been 
afforded VA examinations on the issues decided herein.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded 
the Veteran are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 
295 (2008).  The examinations were conducted by medical 
professionals who reviewed the medical records, solicited history 
from the Veteran, and examined the Veteran.  

Accordingly, the Board finds that VA has satisfied its duty to 
notify and assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim under 
the VCAA.  Therefore, no useful purpose would be served in 
remanding this matter for yet more development.  Such a remand 
would result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court has 
held that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  


II.  Law and Regulations.

When a claimant fails to timely appeal an RO decision denying his 
claim for benefits, that decision becomes final and can no longer 
be challenged except on the basis of clear and unmistakable 
error.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) 
(except as provided by law, when a case or issue has been decided 
and an appeal has not been taken within the time prescribed by 
law, the case is closed, the matter is ended, and no further 
review is afforded.).  However, pursuant to 38 U.S.C.A. § 5108, 
if new and material evidence is presented or secured with respect 
to a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

New regulations regarding the adjudication of claims to reopen a 
finally decided claim are applicable for claims received on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
Veteran filed his petition to reopen the claim for service 
connection for degenerative disc disease of the lumbar spine 
after August 29, 2001, the Board will apply these revised 
provisions.  See 38 C.F.R. §§ 3.156(a), 3.159(c).  

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  


III.  Factual background.

The Veteran served on active duty from May 1969 to May 1973.  His 
DD Form 214 indicates that he was awarded the Purple Heart; the 
Vietnam Service Medal with 1 star, and the Combat Action Ribbon.  
The enlistment examination, conducted in May 1969, was negative 
for any complaints or findings of a low back disorder, to include 
degenerative disc disease of the lumbar spine.  The service 
treatment records show that the Veteran was seen in September 
1970 with complaints of swelling and tenderness over the right 
ankle; the impression was sprain, right ankle.  He was again seen 
in January and March 1971 for complaints of right ankle pain 
associated with an old fracture.  A clinical record dated in 
December 1971 indicates that the Veteran injured his right ankle 
when he jumped off a ramp in November 1971; the diagnosis was 
sprain, ankle, right.  During an evaluation in February 1972, the 
Veteran complained of shakes, pacing the floor, difficulty 
sleeping and weight loss.  In March 1973, a history of malaria 
was noted.  A clinical report dated in April 1973 noted 
complaints of generalized weakness, diarrhea and slight nausea.  
The separation examination in April 1973 is negative for any 
complaints or clinical findings of a low back disorder, including 
degenerative disc disease of the lumbar spine.  

By a rating action in February 1974, the RO granted service 
connection for a scar on the right elbow, evaluated as 0 percent 
disabling.  

The Veteran's initial claim for service connection for a back 
disorder (VA Form 21-4138) was received in November 1997.  
Submitted in support of the claim was a copy of an x-ray study of 
the lumbar spine, dated in October 1997, which showed evidence of 
very early disc degeneration, subtle interspace narrowing and 
tiny bulge at L4-5 level.  The impression was tiny bulge, 
associated with early disc degenerative and interspace narrowing 
at L4-5 level.  

The Veteran was afforded a VA examination in March 1998.  At that 
time, the Veteran reported a history of falling into a bungee pit 
which was a booby trap device set up by the Vietnamese.  The 
Veteran stated that during that fall, he sustained a fracture to 
his right ankle.  The Veteran also indicated that, during active 
duty, he sustained shell fragment wounds of the knees.  The 
examiner stated that, at this time, with the history of the shell 
fragment wounds and the explosion, and the Veteran falling and 
injuring his back, it is likely that the back disability could be 
related to military service.  

By a rating action in August 1999, the RO denied the claim for 
service connection for degenerative disc disease of the lumbar 
spine.  The decision was based on a finding that the evidence did 
not show that degenerative disc disease of the lumbar spine was 
related to the service-connected right ankle, nor was there any 
evidence of this disability during military service.  Service 
connection was also denied for direct service connection as the 
Veteran's service records were negative for a chronic disability 
of the lumbar spine.  The RO determined that the VA examiner's 
opinion was based solely on history provided by the Veteran and 
was not probative.  A notice of disagreement with that 
determination was received in September 1999; a statement of the 
case was issued in August 2000.  In February 2003, the Veteran 
submitted a statement in which he requested to withdraw his 
pending appeal.

In a statement in support of the claim (VA Form 21-4138), dated 
in December 2003, the Veteran requested an increased rating for 
scar on the right elbow.  

Received in February 2004 were treatment reports from Lee 
Memorial Hospital, dated from June 1999 through January 2002.  
During a physical evaluation in June 1999, the Veteran indicated 
that he was injured in Vietnam many years ago by a mortar round 
and has had low back problems since then.  He reported having 
pain in the lower back, down the back of both legs with numbness 
in the legs and feet.  An MRI showed a degenerated L4-5 disc with 
loss of signal intensity.  The examiner recommended a lumbar 
myelogram prior to a bilateral L4-5 partial hemilaminectomies.  

Among these records is a medical statement from Dr. B. K. T., 
dated in January 2002, which indicated that the Veteran was last 
seen in May 2000, following a bilateral partial hemilamenctomy 
with foraminotomies at L4-5 in September 1999.  Dr. T. noted that 
the Veteran was involved in a motor vehicle accident in December 
2001; thereafter, he began having recurring pain in the lower 
back, with radiation into the left buttock.  Following an 
examination, the Veteran was diagnosed with exacerbation of 
underlying lumbar degenerative spondylotic disease, secondary to 
motor vehicle accident.  

The Veteran was afforded a VA examination in March 2004.  At that 
time, the Veteran stated that he sustained a shrapnel wound in 
the right elbow in Vietnam in 1970; he noted that the right elbow 
bothered him about once a week and he gets pain with an intensity 
of a 4 out of 10.  At that time, the Veteran indicated that he 
was diagnosed with malaria in service in 1970, and he was given 
Quinine treatment for 3 weeks.  The Veteran stated that he had 
not had any recurrence of the malaria so far.  He denied symptoms 
of malaria since the treatment.  Examination of the right elbow 
revealed no external deformity, effusion or tenderness.  Range of 
motion was from 0 degrees to 140 degrees.  There was no liver or 
spleen enlargement.  The diagnoses were shrapnel wound injury to 
the right elbow, with an apparent chronic strain; and malaria, 
treated in service, currently there is no evidence of any 
recurrence since the treatment.  

Of record is a statement from the Veteran's supervisor at the 
Florida Department of Education, dated in March 2006, indicating 
that the Veteran had complaints of back pain that had caused him 
to miss work.  

The Veteran was afforded a VA examination in November 2007.  At 
that time, the Veteran indicated that the right elbow scar was 
not currently a problem.  On examination, there was no visible 
scar in or about the right elbow.  The examiner stated that since 
there was no scar, there was no disfigurement and no loss of 
function and motion.  There was no tenderness on palpation, no 
adherence to underlying tissue, and no limitation of motion or 
loss of function.  There was no ulceration or breakdown of the 
skin over the scar.  The diagnosis was "there was no right elbow 
scar."  

At his personal hearing in February 2010, the Veteran maintained 
that his back problem is due to his service-connected right ankle 
disorder.  The Veteran related that he had no limited range of 
motion in his elbow.  The Veteran indicated that he may have 
residuals of malaria.  

Received in April 2010 was a treatment report from Dr. J. C. K., 
dated in March 2010.  The examiner noted that the Veteran 
complained of low back pain; he stated that the Veteran had 
multiple injuries sustained in Vietnam in 1970.  It was noted 
that the Veteran previously had lumbar surgery in 1999; and he 
stated that the pain in his back was following surgeries of his 
knee and ankle.  Examination of the lumbar spine revealed 
restricted lumbar range of motion in flexion and extension.  He 
had hamstring tightness and a mildly positive bowstring test on 
the right.  X-ray study revealed slight spondylolisthesis of L4 
on 5 and multilevel degenerative disc narrowing.  The examiner 
stated that the Veteran had a war injury in the amount with the 
initial injury being to his right ankle.  He stated that he 
continued to have some pain in the ankle and an abnormal gait; 
this, in turn, caused further problems with his right knee and 
lumbar spine.  The examiner opined, based on this history and 
examination, he would concur that all of the Veteran's 
disabilities are service related injuries.  


IV.  Legal analysis-Claim to Reopen.

The Veteran's claim for service connection for degenerative disc 
disease of the lumbar spine was previously considered and denied.  
In August 1999, the RO denied service connection for degenerative 
disc disease of the lumbar spine based on a finding that the 
evidence does not show that degenerative disc disease of the 
lumbar spine was not related to the service-connected right 
ankle, nor was there any evidence of this disability during 
military service.  

Because the Veteran did not perfect his appeal of the August 1999 
RO decision, that decision is final based on the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  
However, as noted above, pertinent law and regulation provides 
that if new and material evidence has been presented or secured 
with respect to a claim which has been disallowed, the claim may 
be reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  

Evidence added to the record since the August 1999 rating 
decision is new and material, and it tends to relate to an 
unestablished fact.  The new medical evidence includes a private 
treatment report dated in March 2010, which states that the 
Veteran's right ankle disorder caused him to have an abnormal 
gait; this, in turn, caused problems with the lumbar spine.  The 
examiner stated that he would concur that the Veteran's lumbar 
disc disease is related to injuries he sustained in service.  
Since the previous denial was premised on a finding that 
degenerative disc disease of the lumbar spine was not shown to be 
related to the right ankle disorder or any incident of service, 
evidence suggesting that the back disorder is related to service 
injuries tends to relate to an unestablished fact necessary to 
substantiate the claim.  Hence, the additional evidence received 
is both new and material, and the claim of service connection for 
degenerative disc disease of the lumbar spine, including as 
secondary to residuals of chip fracture of the right ankle may be 
reopened.  See 38 C.F.R. § 3.156(a).  




V.  Legal analysis-Increased ratings.

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 38 
C.F.R. § 4.1 (2009) requires that each disability be viewed in 
relation to its history, and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  38 
C.F.R. § 4.2 (2009) requires that medical reports be interpreted 
in light of the entire recorded history, and that each disability 
must be considered from the point of view of the Veteran's 
working or seeking work.  Separate diagnostic codes identify the 
various disabilities. Where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  38 
C.F.R. § 4.7.  Otherwise, the lower rating is to be assigned.  

The requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants against 
adverse decisions based upon a single, incomplete, or inaccurate 
report and to enable VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where 
entitlement to compensation has already been established and an 
increase in the disability rating is at issue, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 
4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court stated that "a Veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  


A.  Increased Rating for scar, right elbow.

The Veteran is currently assigned a noncompensable evaluation 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805.  The Board 
notes that during the pendency of this appeal, VA amended the 
rating criteria for the evaluation of scars, which became 
effective on October 23, 2008.  However, it was specifically 
noted that this amendment shall apply to all applications for 
benefits received by VA on or after October 23, 2008.  A veteran 
whom VA rated before such date under Diagnostic Codes 7800, 7801, 
7802, 7803, 7804, or 7805 may request review under these 
clarified criteria, irrespective of whether his or her disability 
has worsened since the last review.  The effective date of any 
award, or any increase in disability compensation, based on this 
amendment will not be earlier than the effective date of this 
rule, but will otherwise be assigned under the current 
regulations regarding effective dates.  See 73 Fed. Reg. 54708 
(Sept. 23, 2008).  

In this case, the Veteran filed his claim for an increased rating 
for the scar in December 2003.  An April 2004 rating decision 
denied the claim for a compensable evaluation for the right elbow 
scar.  The Veteran then submitted a notice of disagreement in May 
2004.  All of these actions occurred prior to the amendment to 
the rating criteria, and he has not requested a review under the 
new criteria.  As such, the Veteran's pending claim currently on 
appeal will be reviewed under the criteria in effect prior to 
October 23, 2008.  

Diagnostic Code 7805 indicates that other scars should be rated 
on limitation of function of affected part.  However, the Veteran 
has not been shown to have limitation of function due to his 
scar.  In fact, the November 2007 VA examiner stated that there 
was no limitation of motion or other limitation of function 
caused by the scar.  Indeed, the Veteran indicated that the right 
elbow scar was not currently a problem.  Moreover, the examiner 
specifically noted that there was no visible scar; and, since 
there was no scar, there was no disfigurement and no loss of 
function and motion.  As such, a compensable evaluation is not 
warranted under Diagnostic Code 7805.  

Nevertheless, the Board has also considered whether an increased 
evaluation would be in order under other relevant diagnostic 
codes.  The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  Butts 
v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  Thus, the Board has considered the 
propriety of assigning a higher, or separate, rating under 
another diagnostic code.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).  

While the Board has considered whether an increased evaluation 
would be in order under other relevant diagnostic codes, the 
Board finds that the criteria for a compensable rating are simply 
not met.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 
7802, 7803, 7804.  In this regard, on the occasion of the 
November 2007 examination, it was noted that the scar was not 
adherent to underlying tissue; there was no tenderness over the 
scar when palpated.  In essence, the examiner noted that "there 
was no right elbow scar."  In the absence of disfigurement, 
symptoms or limitation of function associated with the scar, a 
compensable evaluation may not be assigned under any applicable 
DC.  Diagnostic Codes 7800, 7801, 7802, 7803, and 7804.  
Accordingly, the Board concludes that the preponderance of the 
evidence is against the Veteran's claim for a compensable 
evaluation for a right elbow scar.  

Based on the foregoing findings, the Board concludes that the 
criteria for entitlement to higher evaluation for a scar on the 
right elbow are not met.  The Board recognizes that the rating 
schedule is designed to accommodate changes in condition and that 
the Veteran may be awarded different evaluations in the future 
should his disability pictures change.  38 C.F.R. § 4.1.  At 
present, however, the above noted evaluations are the most 
appropriate given the medical evidence of record.  

In reaching this decision, the Board considered the complete 
history of the disability at issue as well as the current 
clinical manifestations and the effect this disability have on 
the Veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2009).  In addition, the Board considered the applicability of 
the benefit-of-the-doubt doctrine, but inasmuch as a 
preponderance of the evidence is against his claim, the doctrine 
is not for application and the claims must be denied.  

B.  I/R-Malaria.

Malaria is evaluated as 100 percent disabling when it is an 
active disease.  38 C.F.R. § 4.88b (Diagnostic Code 6304) (2009).  
According to the note following the diagnostic code, residuals 
such as liver or spleen damage are thereafter evaluated under the 
appropriate system.  The diagnosis of malaria depends on the 
identification of the malarial parasites in blood smears.  
Relapses must also be confirmed by the presence of malarial 
parasites in blood smears.  Id.  

At his personal hearing in March 2010, the Veteran indicated that 
he does not have problems with malaria, and had not had a 
recurrence of malaria; however, he maintains that it could come 
back at any time.  

In March 2004, the Veteran was afforded a VA examination in 
connection with the claim.  The examiner noted the Veteran denied 
any symptoms of malaria ever since he was treated with quinine in 
service in 1970.  He stated that he was not on any current 
medication for malaria.  There was no liver or spleen 
enlargement.  The assessment was "no recurrence of malaria since 
service."  

Based on the March 2004 examination, the competent medical 
evidence does not show that the Veteran has the active disease of 
malaria.  The malaria is in fact inactive or resolved as 
reflected by the record.  VA treatment reports do not reflect 
active malaria or otherwise indicate that the Veteran has 
residual liver or spleen damage.  Without sufficient evidence of 
the active disease of malaria, or residual disability, the 
criteria for a compensable rating for malaria have not been met 
at any point during the pendency of the claim.  See 38 C.F.R. 
§ 4.88b (Diagnostic Code 6304).  Consequently, a compensable 
rating is not warranted for service-connected malaria.  

For all the foregoing reasons, the Board finds that the claim for 
a compensable rating for malaria must be denied.  In reaching 
this conclusion, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claim for a compensable 
rating, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  

Extrascehdular evaluations

In general, the schedular disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4. The application of such schedular criteria was 
discussed in great detail above. To accord justice in an 
exceptional case where the schedular standards are found to be 
inadequate, the RO is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id. The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe a veteran's disability level and 
symptomatology. Id. at 115.  If the schedular rating criteria do 
reasonably describe a veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate a veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether a veteran's exceptional disability picture includes other 
related factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 116. If this is the 
case, then the RO or the Board must refer the matter to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular rating.  
Id.

In this case, the symptoms described by the Veteran fit squarely 
within the criteria found in the relevant Diagnostic Code for the 
disabilities at issue.  In short, the rating criteria contemplate 
not only his symptoms but the severity of his disabilities. For 
these reasons, referral for extraschedular consideration is not 
warranted.


ORDER

The application to reopen the claim for service connection for 
degenerative disc disease of the lumbar spine is granted.  

A compensable evaluation for a right elbow scar is denied.   

A compensable evaluation for malaria is denied.  




REMAND

As noted above, the VCAA requires that VA must provide notice 
that informs the claimant (1) of the information and evidence not 
of record that is necessary to substantiate the claim, (2) of the 
information and evidence that VA will seek to provide, and (3) of 
the information and evidence that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).  

After examining the record, the Board concludes that further 
assistance to the Veteran is required in order to comply with the 
duty to assist as mandated by 38 U.S.C.A. § 5103A.  

A.  Degenerative disc disease, lumbar spine.

Having determined that the Veteran's claim of entitlement to 
service connection for degenerative disc disease of the lumbar 
spine is reopened, VA has a duty to assist the Veteran in the 
development of evidence pertinent to his claim under 38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2010).  

Under the Veterans Claims Assistance Act (VCAA), VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs and 
symptoms of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be associated 
with active service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 5103A 
(d) (West 2002 & Supp. 2010).   The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

During a March 1998 VA examination for evaluation of his feet, 
the examiner stated "certainly at his time, with the history of 
the shell fragment wounds and the explosion, falling and injuring 
his back, it is likely as not that the back disability could be 
related to military service."  This opinion was disregarded by 
the RO because it was determined that the opinion was based 
solely on history given to him by the Veteran.  Upon his VA spine 
examination, also in March 1998, the VA examiner reported a 
diagnosis of degenerative disc disease of the lumbar spine; 
however, the examiner did not provide an opinion regarding the 
etiology of the disc disease.  The VA examiner failed to provide 
the supporting rationale for this opinion and failed to provide 
an opinion concerning whether the low back disorder was 
aggravated by the Veteran's service-connected right ankle injury.  
Therefore, the Board finds the report of this examination to be 
inadequate for adjudication purposes.  

More recently, in a private medical statement dated in March 
2010, Dr. K. stated that, based on the history and examination of 
the Veteran, he would concur that his back disability is related 
to his service injuries.  While the opinion addresses a probable 
etiology, it does not provide a rationale; nor does it address 
the documented absence of treatment for many years after the 
alleged in-service injury, and/or the intervening back injury in 
2001 as a result of the motor vehicle accident.  Clarification as 
to these issues is necessary before a service connection 
determination can be made.  A comprehensive opinion that 
addresses all the key evidence in this case is required to decide 
this appeal.

Neither the private medical opinion nor the VA medical opinion is 
sufficient to allow the Board to make an informed decision as to 
the probative value of either opinion on the question of 
secondary service connection.  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).  

B.  Increased rating for right ankle.

The Veteran essentially contends that his right ankle disorder is 
more disabling than reflected by the rating assigned.  The 
Veteran indicates that he currently suffers from permanent nerve 
damage in the ankle area; as a result, he is unable to walk 
properly.  

At his personal hearing in February 2010, the Veteran indicated 
that he receives all of the treatment for his right ankle at the 
Bay Pines VA facility.  The Veteran indicated that he had an 
appointment coming up for evaluation of his right ankle.  In a 
statement, dated in March 2010, a doctor at the Bay Pines VAMC 
indicated that the Veteran has been seen at the podiatry surgery 
clinic for follow up of a painful right ankle.  He stated that 
the Veteran has been walking with a cane due to discomfort.  In 
reviewing the Veteran's claims file, we note that the most recent 
medical records from the VA facility in question, extend only to 
May 2007.  

VA has a duty to assist the Veteran in the development of the 
claim and to that end, must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).  

The Board also finds that another VA examination is needed in 
order to assess the current nature and degree of severity of the 
Veteran' service-connected right ankle disorder.

Records have been identified which relate to the treatment of 
disabilities whose ratings are currently on appeal.  In order to 
properly adjudicate the Veteran's claim, these records must be 
obtained and associated with the Veteran's file.   

C.  Increased rating bilateral hearing loss.

Although the Veteran underwent a VA Audiological evaluation in 
June 2007, the report is not sufficient for rating purposes.  At 
that time, the Veteran indicated that his hearing had worsened 
and his hearing aids were not functioning properly.  The examiner 
noted that pure tone results and word recognition scores were not 
being reported as they are inconsistent.  The examiner stated 
that they were never able to get consistent pure tone results 
that coincided with OAE tests results and SRT's; therefore, the 
examiner stated that "today's results were not valid for rating 
purposes."  In coming to this conclusion, however, the VA 
audiologist did not provide the results of his testing in 
accordance with VA standards.  

The interpretation of clinical testing requires competent medical 
opinion, and the Board cannot interpret these findings in light 
of the rating schedule.  Such an exercise would be a violation of 
now well-established law.  Allday v. Brown, 7 Vet. App. 517 
(1995); Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 
6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

The Board finds the June 2007 audiology examination results to be 
inconclusive and lacking of probative value as to the veteran's 
current bilateral hearing loss disability.  

Therefore, the Veteran should be scheduled to undergo another VA 
examination to determine the current severity of his bilateral 
hearing loss.  See 38 U.S.C.A. § 5103A (d) (1); 38 C.F.R. 
§ 3.159(c) (4) (2009) (VA has an affirmative duty to obtain an 
examination of the claimant at Department health-care facilities 
if the evidence of record does not contain adequate evidence to 
decide a claim).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (holding that the Board should have ordered a 
contemporaneous examination of veteran because a 23-month old 
examination was too remote in time to adequately support the 
decision in an appeal for an increased rating).  

The Veteran must b advised of the importance of reporting to any 
scheduled VA examinations and of the possible adverse 
consequences, to include the denials of his claims, of failing to 
so report.  See 38 C.F.R. § 3.655 (2009).

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the following 
actions:

1.  The RO should obtain the names and addresses 
of all medical care providers, VA as well as non-
VA, who have treated the Veteran for his lumbar 
spine disorder since his separation from service, 
as well as his ankle disorder.  After securing 
the necessary release, the RO should obtain these 
records.  If the records are not available, a 
notation to that effect should be placed in the 
claims file and the Veteran notified of the 
problem.  Regardless of the Veteran's 
response, the RO should obtain all 
outstanding VA treatment notes which are not 
already in the claims folder, particularly 
records from the Bay Pines VA Medical Center 
from May 2007 to the present.  

2.  The Veteran should be scheduled for a VA 
examination, in order to determine the nature and 
etiology of the Veteran's degenerative disc 
disease of the lumbar spine.  Upon examination 
and review of the entire claims folder, the 
examiner should provide a clear opinion as to 
whether it is at least as likely as not (50 
percent or greater probability) that the 
Veteran's current degenerative disc disease of 
the lumbar spine was caused by or is proximately 
due to his service-connected right ankle 
disorder.  If a causal relationship is not found, 
the examiner is asked to opine as to whether the 
Veteran's lumbar spine disorder has increased in 
severity due to his service-connected right ankle 
disorder.  If such aggravation is found, the 
examiner should discuss the degree of aggravation 
caused by the Veteran's right ankle disorder.  A 
discussion of the complete rationale for any 
opinion expressed should be included in the 
examination report.  

3.  The Veteran should be afforded an appropriate 
VA examination to determine the current level of 
severity of the right ankle disability.  Any and 
all indicated evaluations, studies and tests 
deemed necessary by the examiner should be 
accomplished.  The examiner is requested to 
review all pertinent records associated with the 
claims file, and following this review and 
examination, the examiner is requested to report 
complaints and clinical findings pertaining to 
the Veteran's right ankle in detail.  The 
examiner is further requested to comment on the 
presence or absence of flare-ups of pain, 
weakness, excessive fatigability with use, 
incoordination, painful motion and pain with use, 
and attempt to offer an opinion as to whether 
these factors produce any additional limitation 
of motion, and, if possible, in the additional 
degrees of limitation of motion.  A clear 
rationale for all opinions would be helpful and a 
discussion of the facts and medical principles 
involved would be of considerable assistance to 
the Board.  Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of all 
pertinent records in the Veteran's claims file or 
in the alternative, the claims file, must be made 
available to the examiner for review.  

4.  The RO should also schedule the Veteran for a 
VA audiology examination to determine the current 
severity of his service-connected bilateral 
hearing loss.  The claims folder, to include a 
copy of this remand, must be made available to 
the examiner for review.  

5.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action is 
not undertaken, or is taken in a deficient 
manner, appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. App. 
268 (1998).  

6.  Thereafter, the RO should readjudicate the 
Veteran's claims on the basis of all evidence of 
record and all applicable laws and regulations.  
If any determination remains unfavorable to the 
Veteran, he and his representative should be 
furnished an SSOC, which includes a summary of 
additional evidence submitted, and any additional 
applicable laws and regulations.  The SSOC must 
provide reasons and bases for the decisions 
reached.  Thereafter, the Veteran and his 
representative should be given the opportunity to 
respond.  

After the above actions have been accomplished, the case should 
be returned to the Board for further appellate consideration, if 
otherwise in order.  By this REMAND the Board intimates no 
opinion, either factual or legal, as to the ultimate 
determination warranted in this case.  The purposes of the REMAND 
are to further develop the record and to accord the Veteran due 
process of law. No action is required of the Veteran until he 
receives further notice.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


